DETAILED ACTION
 	Claims 1-9 and 11-13 are pending. Claims 10 and 14 have been cancelled.
This action is in response to the amendment filed 7/2/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-9 have been cancelled by the examiner’s amendment below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kaczmarski on 1 March 2021.
The application has been amended as follows: 
In the claims:
Claim 3, lines 3-4, “intensity, and preferably with the current intensity of zero,” has been changed to - -intensity of zero, - -.
Claims 6-9 have been cancelled.
The changes have been made to overcome the 112 rejection for claim 3, and, for claims 6-9, the claims being cancelled, as being drawn to the non-elected species with traverse which would have created a 112 issue had these claims been linked to claim 1.
Claim Rejections - 35 USC § 112
 	Applicant’s approval of the examiner’s amendment as discussed above overcomes the 112 rejection.
Allowable Subject Matter
Claims 1- 5 and 11-13 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Ken Rinehart can be reached at 571-272-4887 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753